Name: Commission Regulation (EEC) No 1476/91 of 31 May 1991 laying down special measures for the application of monetary compensatory amounts and accession compensatory amounts to certain trade in sugar beet and sugar between Portugal and Spain
 Type: Regulation
 Subject Matter: Europe;  agricultural policy;  plant product;  beverages and sugar
 Date Published: nan

 1 . 6 . 91 Official Journal of the European Communities No L 138/77 COMMISSION REGULATION (EEC) No 1476/91 of 31 May 1991 laying down special measures for the application of monetary compensatory amounts and accession compensatory amounts to certain trade in sugar beet and sugar between Portugal and Spain Whereas in practice the Portuguese sugar beet will be processed into sugar in Spain and this sugar will , by necessity, have to be reintroduced into Portugal in order to be considered there as having been produced by the undertaking situated in the latter Member State ; whereas this operation presupposes a traffic between Portugal and Spain which cannot be considered as taking place within the framework of commercial trade between Member States in view of the fact that the production of the sugar in question has to be attributed to the quotas of the Portuguese undertaking ; whereas under these conditions it is justified that such operations should not be subject to the monetary compensatory amounts which are appli ­ cable between these Member States ; whereas for these same reasons and owing to the fact that operations do not represent, in particular within the meaning of Article 3 of Regulation (EEC) No 1677/85, any risk of disturbance in the trade in agricultural products between these two Member States, they should similarly not be subject to the accession compensatory amounts which are applicable to the said trade ; whereas to enable the two Member States concerned to supervise the operations in question, provi ­ sion should be made for the use of the 'information sheet' provided for by Council Decision 77/41 5/EEC of 3 June 1977 accepting, on behalf of the Community, several annexes to the international convention on the simplifica ­ tion and harmonization of customs procedures (8) ; whereas it should be indicated on the 'information sheet' that monetary compensatory amounts and accession compensatory amounts do not apply to these operations in accordance with this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 464/91 (2), and in particular Article 24 (8) thereof, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (3), as last amended by Regulation (EEC) No 2205/90 (4), and in particular Article 12 thereof, Having regard to Council Regulation (EEC) No 469/86 of 25 February 1986 laying down general rules for the system of accession compensatory amounts in the sugar sector I5) and in particular Article 7 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the arrangements applying to trade in agricultural products between Spain and Portugal (6), as last amended by Regulation (EEC) No 3296/88 Q, and in particular Article 13 ( 1 ) thereof, Whereas the third and fourth subparagraphs of Article 24 (la) of Regulation (EEC) No 1785/81 provide that, as a transitional measure, if an undertaking which is intended for sugar production, which is approved as such by Portugal and which is situated in its maintained region is not likely to start up sugar production, that Member State may allocate to it an A quota and a B quota during the 1991 /92 and 1992/93 marketing years ; Whereas for the application of this measure, where a sugar-producing undertaking which is situated in another Member State and to which production quotas have been allocated, processes sugar beet harvested in Portugal and purchased by the undertaking situated in Portugal, the sugar obtained as a result shall be considered as having been produced by the Portuguese undertaking in ques ­ tion ; HAS ADOPTED THIS REGULATION : Article 1 During the marketing years 1991 /92 and 1992/93 no monetary compensatory amounts shall be applied to sugars falling within CN codes 1701 99 10 and 1701 12 90 produced during those marketing years and in transit from Spain to Portugal within the framework of operations carried out by virtue of the transitional arran ­ gements provided for in the third and fourth subpara ­ graphs of Article 24 ( la) of Regulation (EEC) No 1785/81 . (') OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 54, 28 . 2. 1991 , p. 22 . (3) OJ No L 164, 24. 6. 1985, p. 6 . (4) OJ No L 201 , 31 . 7. 1990, p. 9 . (s) OJ No L 53, 1 . 3 . 1986, p. 32. (6) OJ No L 367, 31 . 12. 1985, p. 7. 0 OJ No L 293, 27. 10 . 1988 , p. 7. ( «) OJ No L 166, 4. 7 . 1977, p. 1 . 1 . 6 . 91No L 138/78 Official Journal of the European Communities Article 2 During the marketing years 1991 /92 and 1992/93 no accession compensatory amounts shall be applied : (a) to sugar beets falling within CN code 1212 91 10 harvested during these marketing years and in transit from Portugal to Spain, and (b) to sugars falling within CN codes 1701 99 10 and 1701 12 90 produced during these marketing years and in transit from Spain to Portugal, within the framework of operations carried out by virtue of the transitional arrangements provided for in the third and fourth subparagraphs of Article 24 (la) of Regula ­ tion (EEC) No 1785/81 . Article 3 1 . The two Member States concerned shall take the measures necessary in order to guarantee that the opera ­ tions are carried out under official control and that the quantities of sugar sent from Spain to Portugal correspond for each marketing year to the quantity of the transitional arrangements provided for in the third and fourth subpa ­ ragraphs of . Article 24 ( la) of Regulation (EEC) No 1785/81 . 2. For the purpose of applying paragraph 1 , the two Member States concerned shall utilize the 'information sheet' for facilitating the temporary export of goods sent from one country to another for processing, working or repair appearing in Appendix I to Annex E8 of Decision 77/41 5/EEC. Under heading C of this sheet 'non-applica ­ tion of monetary compensatory amounts and accession compensatory amounts in conformity with Regulation (EEC) No 1476/91 (OJ No L 138 , 1 . 6 . 1991 , p. 77) should be indicated. These words must appear on all the customs entries concerned. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 May 1991 . For the Commission Ray MAC SHARRY Member of the Commission